 



Exhibit 10.16
****TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED
BY MESA AIR GROUP, INC.
UNDER 17C.F.R. SECTION 200.80(B)(4),
200.83 AND 240.24b-2
SEVENTH AMENDMENT TO CODE SHARE AND
REVENUE SHARING AGREEMENT AND SETTLEMENT, ASSIGNMENT
AND ASSUMPTION AGREEMENT
     THIS SEVENTH AMENDMENT TO CODE SHARE AND REVENUE SHARING AGREEMENT AND
SETTLEMENT, ASSIGNMENT AND ASSUMPTION AGREEMENT (“Seventh Amendment”) is made
and entered into as of September 10, 2007 (the “Effective Date”) by and among
AMERICA WEST AIRLINES, INC., a Delaware corporation (“AWA”), US AIRWAYS, INC., a
Delaware corporation (“US Airways”), MESA AIRLINES, INC., a Nevada corporation
(“Mesa”), AIR MIDWEST, INC. a Kansas corporation (“AM”), and FREEDOM AIRLINES,
INC., a Nevada corporation (“Freedom”). Mesa, AM and Freedom are referred to
collectively as the “Mesa Group”.
RECITALS:
     WHEREAS, AWA and the Mesa Group are parties to that certain Code Share and
Revenue Sharing Agreement, dated to be effective February 1,2001, as amended by
that certain First Amendment to Code Share and Revenue Sharing Agreement, dated
to be effective April 27, 2001, that certain Second Amendment to Code Share and
Revenue Sharing Agreement, dated to be effective October 24, 2002, that certain
Third Amendment to Code Share and Revenue Sharing Agreement, dated to be
effective January 29, 2003, that certain Fourth Amendment to Code Share and
Revenue Sharing Agreement, dated to be effective September 5, 2003, that certain
Fifth Amendment to Code Share and Revenue Sharing Agreement, dated to be
effective January 28, 2005, that certain Fifth Amendment to Code Share and
Revenue Sharing Agreement, dated to be effective January 28,2005 and that
certain Sixth Amendment to Code Share and Revenue Sharing Agreement, dated to be
effective July 27, 2005 (collectively, the “Code Share Agreement”);
     WHEREAS, the Code Share Agreement requires the Mesa Group to provide
certain Flight Services and Other Services for AWA, pursuant to the terms and
conditions of the Code Share Agreement;
     WHEREAS, the Mesa Group and AWA desire to amend the Code Share Agreement
pursuant to the terms and conditions of this Seventh Amendment;
     WHEREAS, the Mesa Group and AWA desire to settle certain amounts payable to
each other pursuant to certain claims under the Code Share Agreement;
     WHEREAS, as part of the integration of AWA’s and US Airways’ operations,
AWA and US Airways will combine their operating certificates into one operating
certificate under US Airways;
     WHEREAS, AWA wishes to assign, transfer and convey to US Airways its
rights, title and interest in and to the Code Share Agreement and US Airways
wishes to accept and assume
 
**** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



from AWA, all of AWA’s rights, interests, liabilities, duties and obligations
in, to and under the Code Share Agreement; and
     WHEREAS, AWA, US Airways and the Mesa Group have agreed to enter into this
Agreement for the purpose of giving effect to such assignment to US Airways of
AWA’s rights and interests in, to and under the Code Share Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Definitions and Interpretation.
     1.1 Unless otherwise defined or the context otherwise requires, capitalized
terms used in this Seventh Amendment shall have the same meanings as in the Code
Share Agreement (whether by reference to another document or otherwise) and the
following terms shall have the following meanings:
     “Effective Time” means the date AWA relinquishes its FAA operating
certificate.
     Section 2. Amendments.
     2.1 AWA, US Airways and the Mesa Group agree that Exhibit C of the Code
Share Agreement is amended by: (i) deleting the reference to $[****] in the
“Ownership” line under the CRJ 900 column and replacing such number with a
reference to Note 6 and (ii) adding the following Note 6:
     “$[****] per CRJ 900 per month for [****] months from [****] through [****]
and
     $[****] per CRJ 900 per month for the remainder of the Term.”
     Section 3. Settlement. AWA, US Airways and the Mesa Group agree to the
following settlement of certain outstanding liabilities, duties and obligations
contained in the Code Share Agreement and disputes between Mesa and AWA and US
Airways:
     3.1 AWA, US Airways and the Mesa Group agree that US Airways shall pay and
has paid to Mesa the sum of $7,464,008 in settlement of outstanding claims Mesa
has against AWA for CRJ Model 900 “Ownership” Guaranteed Non-Maintenance Costs
payable through July 2007 pursuant to Section 7.2(a) of the Code Share Agreement
(the “CRJ 900 Claims”). The Mesa Group hereby acknowledges receipt of this
settlement payment in full on August 9, 2007. The parties agree that only the
CRJ 900 Claims are being settled hereby and no other claims any party may have
against any other party under the Code Share Agreement shall be settled or
affected hereby (other than the release of AWA pursuant to Section 4.1(d) below
upon the assumption hereunder by US Airways of all of AWA’s obligations, duties
and liabilities under the Code Share Agreement).
     Section 4. Assignment and Assumption.
     4.1 At the Effective Time:
 
**** Confidential Treatment Requested

2



--------------------------------------------------------------------------------



 



          (a) AWA hereby conveys, assigns, transfers and sets over to US Airways
all of the rights, title and interests of AWA in, to and under the Code Share
Agreement (including, without limitation, in respect of rights and interests
accruing, arising or pertaining to, and matters occurring during, the period
prior to the Effective Time).
          (b) US Airways hereby accepts the conveyance, assignment and transfer
contained in sub-section (a) of this Section 4.1 and assumes and agrees to
discharge, perform and satisfy all of the obligations, duties and liabilities of
AW A under the Code Share Agreement, in each case arising prior to, at and after
the Effective Time for the benefit of the Mesa Group in the time and manner
required by the Code Share Agreement to the same extent as if US Airways had
executed and delivered the Code Share Agreement. US Airways further agrees that
it shall be deemed to be a party to the Code Share Agreement and shall be bound
by the terms and provisions of the Code Share Agreement, and further agrees to
observe and perform in favor of and for the benefit of the Mesa Group all
obligations, duties and liabilities of AW A under the Code Share Agreement
arising prior to, at and after the Effective Time.
          (c) The Mesa Group hereby consents to and accepts the conveyance,
assignment and transfer by AWA and the assumption by US Airways of all of the
rights, title, interests, duties, liabilities and obligations of AWA in, to and
under the Code Share Agreement, and US Airways’ agreement to be bound by the
terms and provisions of the Code Share Agreement and to perform all of AWA’s
obligations, duties and liabilities under the Code Share Agreement pursuant to
sub-sections (a) and (b) of this Section 4.1.
          (d) The Mesa Group releases AWA from its obligations, duties and
liabilities to the Mesa Group arising at or after the Effective Time under the
Code Share Agreement.
          (e) AWA releases the Mesa Group from its obligations, duties and
liabilities to AWA arising at or after the Effective Time under the Code Share
Agreement.
          (f) The Mesa Group agrees to observe and perform in favor of and for
the benefit of US Airways all its obligations, duties and liabilities arising at
or after the Effective Time under the Code Share Agreement.
          (g) At the Effective Time, all references to “America West Airlines,
Inc.” and “AWA” shall be deleted and replaced with “US Airways, Inc.” and “US
Airways”, respectively.
          (h) At the Effective Time, the notice address for AWA in Section 15.1
of the Code Share Agreement will be amended as follows:

         
 
  “If to US Airways:   US Airways, Inc.
 
      4000 E. Sky Harbor Blvd.
 
      Phoenix, AZ 85034
 
      Attn: General Counsel
 
      Telephone: (480) 693-3760
 
      Facsimile: (480)693-5155

 

****   Confidential Treatment Requested

3



--------------------------------------------------------------------------------



 



     Each of the foregoing events and agreements in this Section 4.1 is
conditional upon the happening of the others and shall occur simultaneously. It
is hereby agreed and acknowledged that the above-described assignment and
assumption of the Code Share Agreement and the resulting releases and discharges
of AWA by the Mesa Group, and of the Mesa Group by AWA, are without prejudice to
any and all rights, obligations, claims and demands, including, without
limitation, rights to indemnification under the Code Share Agreement, which AWA
or the Mesa Group may have against each other in respect of acts, omissions,
events and circumstances arising prior to the Effective Time. Notwithstanding
anything contained herein, none of the parties’ respective obligations, duties
and liabilities under the Code Share Agreement shall be increased, nor shall
such parties’ rights and privileges under the Code Share Agreement be reduced,
by reason of the transactions contemplated hereby.
     Section 5. Effect. Except as set forth in this Seventh Amendment, all of
the terms and conditions of the Code Share Agreement shall remain in full force
and effect and be applicable to this Seventh Amendment.
     Section 6. Counterparts. This Seventh Amendment may be executed in
counterparts, all of which when taken together shall be one and the same
document.
     Section 7. Entire Agreement. This Seventh Amendment constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto.
     Section 8. References to Agreement. The Code Share Agreement and any and
all other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof, or pursuant to the terms of the Code
Share Agreement as amended hereby, are hereby amended so that any reference
therein to the Code Share Agreement shall mean a reference to the Code Share
Agreement as amended hereby.
     Section 9. Agreement Remains in Effect. The Code Share Agreement, as
amended hereby, remains in full force and effect and each of the parties
ratifies and confirms its agreements and covenants contained therein.
[Signature Pages Follow]
 
**** Confidential Treatment Requested

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Seventh Amendment
as of the date first above written.

              AMERICA WEST AIRLINES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  US AIRWAYS, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  MESA AIRLINES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  FREEDOM   AIRLINES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  AIR MIDWEST, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

[Signature Page — Seventh Amendment to Code Share Agreement]
 

****   Confidential Treatment Requested

5